                            UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA
                           ANDERSON/GREENWOOD DIVISION

Leslie Jay Shayne,                                  )
                                                    )
                                   Plaintiff,       )   Civil Action No.: 8:19-494-BHH
                                                    )
                     vs.                            )
                                                    )     OPINION AND ORDER
Discover Bank,                                      )
                                                    )
                        Defendant.                  )
_________________________________                   )

       This matter is before the Court for review of the Report and Recommendation of

United States Magistrate Judge Kevin F. McDonald made in accordance with 28 U.S.C. §

636(b) and Local Rule 73.02 for the District of South Carolina. On March 29, 2019, the

Magistrate Judge issued a Report and Recommendation (“Report”) recommending that this

case be dismissed for lack of prosecution pursuant to Federal Rule of Civil Procedure

41(b). (ECF No. 15.) The Magistrate Judge advised Plaintiff of the procedures and

requirements for filing objections to the Report. No objections were filed.

                                STANDARD OF REVIEW

       The Magistrate Judge makes only a recommendation to this Court. The

recommendation has no presumptive weight. The responsibility for making a final

determination remains with the Court. Mathews v. Weber, 423 U.S. 261, 270 (1976). The

Court must make a de novo determination of those portions of the Report, or specified

proposed findings or recommendations, to which specific objection is made. 28 U.S.C. §

636(b)(1)(C). The Court may accept, reject, or modify, in whole or in part, the Report or

may recommit the matter to the Magistrate Judge with instructions. Id. In the absence of

                                                1
a timely filed objection, a district court need not conduct a de novo review, but instead must

“only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir.

2005). De novo review is also “unnecessary in . . . situations when a party makes general

and conclusory objections that do not direct the court to a specific error in the magistrate’s

proposed findings and recommendations.” Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir.

1982).

         “The authority of a court to dismiss sua sponte for lack of prosecution has generally

been considered an ‘inherent power,’ governed not by rule or statute but by the control

necessarily vested in courts to manage their own affairs so as to achieve the orderly and

expeditious disposition of cases.” See Link v. Wabash R.R. Co., 370 U.S. 626, 630–31

(1962). As well as inherent authority, this Court may sua sponte dismiss a case for lack of

prosecution under Rule 41(b). Id. at 630.

         Plaintiff filed no objections and the time for doing so expired on April 15, 2019. In the

absence of objections to the Magistrate Judge’s Report, this Court is not required to

provide an explanation for adopting the recommendation. See Camby v. Davis, 718 F.2d

198, 199 (4th Cir. 1983). Rather, the Court must only satisfy itself that there is no clear

error on the face of the record. Diamond, 416 F.3d at 315. Plaintiff has failed to comply with

this Court’s orders. As such, the Court finds that this case should be dismissed pursuant

to Rule 41(b).

         After a careful review of the record, the applicable law, and the Report, the Court

finds that the Report evinces no error and the Magistrate Judge’s recommendation is

                                                 2
proper. Accordingly, the Report is adopted and incorporated herein by reference. This case

is dismissed with prejudice pursuant to Rule 41(b) due to Plaintiff’s failure to prosecute.

Defendant’s motion to consolidate cases (ECF No. 5) and motion to dismiss (ECF No. 6)

are moot.

       IT IS SO ORDERED.



                                                 /s/Bruce H. Hendricks
                                                 United States District Judge
May 9, 2019
Charleston, South Carolina

                             NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this order pursuant to Rules 3

and 4 of the Federal Rules of Appellate Procedure.




                                             3
